J-A15035-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    VINCULUM, INC                               :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                       Appellant                :
                                                :
                                                :
                v.                              :
                                                :
                                                :
    GOLI TECHNOLOGIES, LLC                      :   No. 2048 EDA 2020

            Appeal from the Judgment Entered September 22, 2020
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                               No. 2015-06333

    VINCULUM, INC                               :   IN THE SUPERIOR COURT OF
                                                :        PENNSYLVANIA
                                                :
                v.                              :
                                                :
                                                :
    GOLI TECHNOLOGIES, LLC                      :
                                                :
                       Appellant                :   No. 2127 EDA 2020

            Appeal from the Judgment Entered September 22, 2020
     In the Court of Common Pleas of Bucks County Civil Division at No(s):
                               No. 2015-06333


BEFORE: BOWES, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED NOVEMBER 29, 2021

       Vinculum,     Inc.   (“Vinculum”),      Appellant/Cross-Appellee,   and   Goli

Technologies, LLC (“Goli”),1 Appellee/Cross-Appellant, appeal from the

Judgment entered in favor of Vinculum for $32,145, and in favor of Goli for

____________________________________________


1Nagavardha Goli (“Mr. Goli”) and his wife are the co-owners of Goli. N.T.,
7/6/20, at 12-13.
J-A15035-21



$42,525, on its counterclaim, resulting in a net award for Goli in the amount

of $10,380. We affirm.

     The trial court set forth the following background underlying this appeal:

            Vinculum and Goli [] are both IT consulting companies.
     Both parties hire computer software professionals, send those
     individuals to companies and government agencies in need of such
     work, and retain a portion of the contractor’s wages.         On
     December 16, 2014, the parties entered into a consulting and
     non-competition    agreement (hereinafter     the    “Consulting
     Agreement”).

           Under the Consulting Agreement, Goli [] agreed to abide by
     a non-solicitation clause under which, “Vendor [Goli] and
     Consultant [“Mr. Goli”] agree not to solicit or conduct business at
     Vinculum’s Client[, Computer Aid, Inc./Pennsylvania Department
     of Transportation (“PennDOT”),] for a period of one (1) year from
     termination of this contract.” Under the Consulting Agreement,
     for a period of about one year, Goli[,] [] through Vinculum[,]
     worked full time as a software architect for PennDOT. At the end
     of December 2015, Mr. Goli and Goli [] decided to leave
     Vinculum’s employ and began working for PennDOT.

           Shortly thereafter, Vinculum withheld $42,525 in
     outstanding wages from Mr. Goli and Goli [], filed suit, and moved
     for a preliminary injunction to prohibit Mr. Goli and Goli [] from
     working for PennDOT. Goli [] subsequently filed a counterclaim
     seeking recovery of the unpaid wages. Vinculum’s request for a
     preliminary injunction was denied by this [c]ourt on March 28,
     2016.

           Following the denial of the preliminary injunction, Goli []
     continued working for PennDOT. About four years later, after the
     close of discovery, Goli [] moved for partial summary judgment.
     In response to the arguments raised, the [c]ourt denied the
     [M]otion on December 19, 2019. A bench trial was held on July
     6, 2020, to rule on both Vinculum and [Goli’s] claims. At the
     conclusion of the bench trial, this [c]ourt found that the
     [Consulting Agreement] between Vinculum and Goli [] was
     enforceable. As a result of [Goli’s] breach, Vinculum was entitled
     to $32,145 (the amount it would have received had Goli [] been

                                    -2-
J-A15035-21


     employed for a one[-]year period through Vinculum). Regarding
     the counterclaim, this [c]ourt found that Vinculum owed Goli []
     $42,525, less the $32,145. Therefore, the net verdict of this
     [c]ourt was that Vinculum owed Goli [] $10,380. Following the
     entry of the verdict, both parties filed Motions for Post-Trial Relief
     and [the trial court] denied both Motions and [J]udgment was
     entered on the verdict….

Trial Court Opinion, 12/22/20, at 1-2. Thereafter, both parties filed timely

Notices of Appeal, followed by court-ordered Pa.R.A.P. 1925(b) Concise

Statements of Matters complained of on appeal.        This Court subsequently

consolidated the appeals, designating Vinculum as the lead appellant.

     Vinculum presents the following questions for our review:

     1.    Whether the [t]rial [c]ourt erred as a matter of law by
           finding that [Vinculum] proved the elements of its claim for
           breach of contract, and yet refusing to enforce the injunctive
           relief stipulated in the parties’ [Consulting Agreement]?

     2.    Whether the [t]rial [c]ourt erred as a matter of law by
           finding that [Vinculum] proved the elements of its claim for
           breach of contract, and yet refusing to enforce the
           nondiscretionary attorney’s fees provision in the [Consulting
           Agreement]?

     3.    Whether the [t]rial [c]ourt erred as a matter of law by
           applying case law which addressed employee restrictive
           covenants, whereas [Goli] was not an employee, but a
           competing company?

     4.    Whether the [t]rial [c]ourt erred as a matter of law by
           refusing to enforce the contractual injunctive relief clause
           where (a) the elements of injunctive relief were satisfied
           through the evidence at trial[;] (b) an injunction was
           appropriate because damages were impossible to
           calculate[;] (c) an injunction was appropriate because [Goli]
           concealed info[rmation] that would have made damages
           calculable[;] (d) an injunction would not deprive [Goli] of
           [the] right to work at PennDOT, through [Vinculum;] (e) an
           injunction would not deprive [Goli] of its right to place

                                     -3-
J-A15035-21


              consultants at PennDOT under the parties’ contract[;] (f) an
              injunction would not deprive [Goli] of the right to work or
              compete anywhere else in the world, except for PennDOT;
              (g) an injunction would not deprive [Goli] of [the] right to
              place IT consultants anywhere else in the world, including
              other Pennsylvania state agencies[;] and (h) an injunction
              was the only remedy capable of deterring [Goli’s] willful
              contractual breach?[2]

       5.     Whether the [t]rial [c]ourt erred as a matter of law by
              sustaining [Goli’s] objections to questions at trial concerning
              profits beyond one-year post-breach, and thereby imposing
              an arbitrary one-year limitation on [Vinculum’s] damages?

       6.     Whether the [t]rial [c]ourt erred as a matter of law by not
              drawing an adverse inference from [Goli’s] admissions at
              trial that it (a) concealed consulting agreements it used to
              compete with [Vinculum] at PennDOT, and (b) copied the
              agreements from [Vinculum]?

       7.     Whether the [t]rial [c]ourt erred as a matter of law by
              denying [Vinculum’s] Motion to Strike Deposition
              Objections, which was filed to obtain discovery concerning
              the extent of [Goli’s] profits arising from the breach?

Brief for Appellant at 2-3 (footnote added).

       Goli presents the following questions for our review:

       1.     Was [the Consulting Agreement] reasonably related to the
              protection of a legitimate business interest?

       2.     Should Vinculum be awarded damages for [Goli’s] violation
              of its non-competition agreement, when Vinculum has failed
              to prove that the profits obtained by Goli [] during the non-
              competition period would have otherwise been obtained by
              Vinculum but for [Goli’s] breach?



____________________________________________


2Although Vinculum included this issue in its Statement of Questions Involved,
there is no corresponding argument section discussing this question in its
brief. It appears the issue was subsumed into Vinculum’s first issue.

                                           -4-
J-A15035-21


      3.    On [Goli’s] successful counterclaim for breach of contract,
            was pre-judgment interest awardable as of right?

Brief for Appellee at 5.

      Preliminarily, we set forth the relevant clause of the Consulting

Agreement containing the non-compete agreement:

      10. SOLICITATION AND NON-COMPETITION: [Goli] and [Mr.
      Goli] agree not to solicit or conduct business at Vinculum’s Client
      for a period of one (1) year from termination of this contract.
      Violation of this covenant will result in legal action to prohibit such
      solicitation and[/]or conducting of business. The stipulations in
      this paragraph will survive the termination of this agreement.

      [Goli] agrees that the Client [PennDOT] revealed in Addendum
      Exhibit A, Individual Work Order, or any client introduced by
      Vinculum to [Goli] or [Goli’s] consultant is a client of Vinculum.
      Once the name of the Client is revealed to [Goli], and for a period
      of one (1) year thereafter, whether or not the services of [Goli]
      are engaged by Vinculum, it shall not compete with Vinculum in
      any manner, either directly or indirectly, through any other vendor
      or company, whether for compensation or otherwise, or assist any
      other person or entity to compete with Vinculum with this client
      or any other Client so revealed to [Goli] with which Vinculum does
      business.

      Should [Goli] breach any of the covenants of solicitation and non-
      competition, Vinculum shall have the right to immediately
      terminate this agreement and to seek legal and/or equitable relief,
      including injunctive relief against [Goli]. [Goli] understands and
      acknowledges that a breach of this covenant would cause
      substantial harm to Vinculum, which would be difficult to calculate.
      Therefore, as liquidated damages, and not a penalty, [Goli] agrees
      to pay Vinculum as decided by a court of [l]aw for each violation
      in addition to all damages, costs, including court costs and
      reasonable attorney fees incurred by Vinculum in enforcing the
      provisions of this Agreement. [Goli] further agrees and authorizes
      Vinculum to withhold payment up to the damages incurred in case
      of any violation by [Goli] or [Mr. Goli]. It is the intention of the
      parties that if any court construes any of these covenants or any
      portion thereof to be illegal[,] void or unenforceable because of its
      duration or scope, such court shall reduce the duration or scope

                                       -5-
J-A15035-21


       of the covenant or provision, and [in] its reduced form, the
       covenant or provision shall be enforced.

       [Goli] agrees that [] [Mr. Goli] [] will represent only Vinculum and
       [Mr. Goli] will not disclose [Goli’s] company name, pay rate to the
       Client and any other consultant per this clause.

Consulting Agreement, 12/16/14, at 2-3.

       In its first issue, Vinculum argues that the trial court erred when it

denied its request for injunctive relief, where Vinculum proved that Goli had

breached the Consulting Agreement.3            Brief for Appellant at 13. Vinculum

claims, without citation to the record, that Goli breached the Consulting

Agreement by placing Mr. Goli and a second consultant at PennDOT.             Id.

According to Vinculum, the trial court’s failure to grant the injunction has

“granted a license to any company willing to pay a small price for intentionally

flouting its own commitment.” Id.

       Goli counters that the trial court properly denied Vinculum’s request for

a preliminary injunction. Brief for Appellee at 40. Goli asserts that, pursuant

to the terms of the Consulting Agreement, the right to injunctive relief had

expired before Vinculum filed the instant action. Id. at 41 (citing Hayes v.

Altman, 266 A.2d 269, 271 (Pa. 1970) (holding that “[a]n injunction will not

be granted to enforce a restrictive covenant when the restrictive period has


____________________________________________


3 We note that Vinculum cites no Pennsylvania case law in support of its claim.
See Pa.R.A.P. 2119(a) (requiring discussion and citation of authorities
deemed pertinent).    Vinculum also fails to address the fact that the non-
compete clause of the Consulting Agreement expired one year after the
termination of the Consulting Agreement.

                                           -6-
J-A15035-21


by its terms expired.”)).    Goli points to the language in the Consulting

Agreement, which barred Goli from soliciting or conducting business for a

period of one year from the termination of the Consulting Agreement. Id. at

43 (citing Section 10 of the Consulting Agreement). Goli asserts that the trial

court’s finding that the Consulting Agreement terminated at the end of

December 2015 was amply supported by the record. Id. (citing N.T., 7/6/20,

at 45-46). Thus, Goli contends that the period of non-competition ended in

December 2016. Id. Goli further claims that pursuant to Hayes, Vinculum’s

remedy for breach of the covenant lies in an action for damages, not injunctive

relief in the form of specific performance. Id.

      “Appellate review of the grant or denial of a permanent injunction is

limited to whether the trial court committed an error of law.    In reviewing a

question of law, our standard of review is de novo and our scope of review is

plenary.” Wellspan Health v. Bayliss, 869 A.2d 990, 995-96 (Pa. Super.

2005). Moreover, restrictive covenants in an employment agreement should

be strictly construed. Harry Blackwood Inc. v. Caputo, 434 A.2d 169, 170

(Pa. Super. 1981).

      In this case, the trial court determined that the one-year period set forth

in the Consulting Agreement expired after January 2017; therefore, Vinculum

was not entitled to an injunction. Trial Court Opinion, 12/22/20, at 5 (citing

Davis v. Buckham, 421 A.2d 427, 431 (Pa. Super. 1980)). In Davis, the

covenant not to compete applied for a period of five years, in a specific


                                      -7-
J-A15035-21


geographical area, if the appellant left the physical therapy practice group of

which he was a member. Davis, 421 at 429.        The appellant in that case left

the group in 1970 and violated the non-compete agreement. Id.               The

appellees became aware of the breach in 1974 and brought suit in equity

seeking to enjoin the appellant from practicing.      Id.   Following a hearing

which took place in 1977, the chancellor entered a decree nisi and adjudication

in 1978, and inter alia, entered an order enjoining the appellant from engaging

in the practice of physical therapy in the restricted area for a period of five

years following the entry of the decree nisi.   Id.

      On appeal, this Court concluded that the chancellor erred because “[a]n

injunction will not be granted to enforce a restrictive covenant when the

restrictive period has by its terms expired.” Id. at 431 (quoting Hayes v.

Altman, 266 A.2d 269, 271 (Pa. 1970)).           This Court explained that, by

enjoining the appellant from practicing for five years after the entry of the

decree, the chancellor essentially extended the covenant not to compete from

a five-year term to a thirteen-year term. Id.     This Court further noted that

by doing so, the chancellor went against the norm of courts interpreting the

terms of restrictive covenants narrowly, and instead erroneously expanded

the terms of the covenant. Id. at 432.




                                     -8-
J-A15035-21


       In the instant case, the covenant not to compete was limited to one year

after December 2015, when Goli left Vinculum. N.T., 7/6/20, at 40.4 Given

that the noncompete portion of the Consulting Agreement was limited to a

single year, the effective period ended in December 2016. Thus, to extend

injunctive relief beyond that time period would be an improper expansion of

the terms of the noncompete agreement. We therefore conclude that the trial

court properly refused to grant injunctive relief beyond December 2016.

Consequently, we cannot grant Vinculum relief on this claim.

       In its second issue, Vinculum argues that the trial court erred when it

refused to award attorneys’ fees, as required under the Consulting Agreement,

even though the court found that Goli had breached the Consulting

Agreement. Brief for Appellant at 16. Vinculum argues that “a court cannot

modify the terms of a contract under the guise of interpretation[,] because

the written terms are the best indication of the parties’ intent.” Id. at 17

(citing McMullen v. Kutz, 985 A.2d 769 (Pa. 2009)).5       Vinculum compares


____________________________________________


4 Mr. Goli testified that he worked pursuant to the Consulting Agreement
through the end of 2015. N.T., 7/6/20, at 40; see also id. at 71 (wherein
Vinculum’s Director of Legal Affairs testified that Mr. Goli provided his
resignation at the end of 2015). Mr. Goli further testified that he began
working for PennDOT again in January 2016. Id. at 45-46.

5 Vinculum misstates its claim that the Supreme Court “observed” the above
language. Rather, the Supreme Court stated that the appellant had made the
observation, and not the Court. McMullen, 985 A.2d at 773. Ultimately, the
Court held that, although parties may contract for a breaching party to pay
attorneys’ fees, the trial court may consider whether those fees are
reasonable. Id. at 776-77.

                                           -9-
J-A15035-21


this case to the situation in McMullen, a case involving a marriage and

property settlement agreement. Brief for Appellant at 16-17. In McMullen,

Vinculum argues, our Supreme Court upheld the award of attorneys’ fees,

where there was no dispute as to whether the husband had breached the

agreement and the parties had agreed to a fee-shifting agreement. Brief for

Appellant at 17. Because the Consulting Agreement contained a provision

entitling Vinculum to recover attorneys’ fees and costs arising from Goli’s

breach, Vinculum asserts that the trial court had no basis to override the

parties’ express agreement. Id. However, Vinculum has failed to provide any

information or analysis of the attorneys’ fees it seeks to collect and the

reasonableness of those fees.

      Goli counters that, in this case, the trial court found that Vinculum had

withheld more money from Goli, than Goli owed to Vinculum.              Brief for

Appellee at 49. Goli asserts that, although Vinculum won a partial victory on

its breach of contract claim against Goli, Judgment ultimately was entered

against Vinculum. Id. 50. Thus, Vinculum was not a prevailing party and was

not entitled to attorneys’ fees. Id. Finally, Goli argues that the trial court did

not err because, despite discovery requests, Vinculum failed to disclose the

amount of its attorneys’ fees until the day before trial, denying Goli the

opportunity to review them.       Id. at 53-54.      Goli argues that, because

Vinculum never sought to have evidence of its attorneys’ fees admitted, Goli




                                     - 10 -
J-A15035-21


was unable to object to the same, as reflected by the trial transcript. Id. at

54 (citing N.T., 7/6/20, at 133).

      “Whether to award attorneys’ fees and costs incurred in bringing an

action are within the discretion of the trial court, and we will not reverse a

trial court’s decision on the matter in the absence of an abuse of discretion.”

Regis Ins. Co. v. Wood, 852 A.2d 347, 349-50 (Pa. Super. 2004); see also

In re Bridgeport Fire Litig., 8 A.3d 1270, 1289 (Pa. Super. 2010) (same).

Error “is found where the award is based either on factual findings for which

there is no support in the record or legal factors other than those that are

relevant to such an award.”     Gilmore by Gilmore v. Dondero, 582 A.2d

1106, 1108 (Pa. Super. 1990).

      The rationale behind this limited scope of review is sound. It is
      the trial court that has the best opportunity to judge the attorney’s
      skills, the effort that was required and actually put forth in that
      matter at hand, and the value of that effort at the time and place
      involved.

Id. at 1108-09.    Finally, the burden is on the party claiming the right to

attorneys’ fees to justify those fees. Id. at 1110.

      In its Opinion, the trial court explained that its award of attorneys’ fees

was made after it had reviewed the reasonableness of the fees. Trial Court

Opinion, 12/22/20, at 5-6. The trial court found that, based upon “provisions

of the Consulting Agreement and the findings of the [c]ourt, attorneys’ fees

were neither appropriate nor reasonable to award here.” Id. at 6. Our review

of the record confirms that, although Vinculum was successful in its breach of


                                     - 11 -
J-A15035-21


contract claim, Judgment ultimately was entered against Vinculum for

$10,380.00, the amount of the net verdict in favor of Goli. Because Vinculum

failed to provide any analysis of the reasonableness of the fees at issue, and

because the record supports the trial court’s decision not to award attorneys’

fees, we cannot grant Vinculum relief on its Claim.

       In its third issue, Vinculum argues that the trial court improperly applied

case law applicable to employee restrictive covenants, where the record

establishes that Goli was not an employee, but a competing company. Brief

for Appellant at 17.6 Vinculum asserts that the trial court erred because Goli

was not an employee of Vinculum; Goli did not receive wages from Vinculum;

and the trial court improperly equated Mr. Goli with Goli. Id. at 18.

       Vinculum is not entitled to relief. Indeed, as the trial court noted in its

Opinion, Vinculum, by its own admission, refers to Goli’s relationship with

Vinculum as an “employment relationship.” Trial Court Opinion, 12/20/20, at

6 (citing Plaintiff’s Motion to Strike Deposition Objections, [5/31/19], at 1

(wherein Vinculum refers to the “employment relationship” between the

parties)). “Admissions … contained in pleadings, stipulations, and the like are

usually termed ‘judicial admissions’ and as such cannot later be contradicted



____________________________________________


6 Vinculum devotes a total of two paragraphs to this issue, and its analysis is
devoid of any citation to the record or relevant case law. See Pa.R.A.P.
2119(a). Thus, we could find Vinculum waived the issue. However, as the
trial court addressed the issue, we will review the trial court’s determination.


                                          - 12 -
J-A15035-21


by the party who made them.” Silco Vending Co. v. Quinn, 461 A.2d 1324,

1326 (Pa. Super. 1983). Moreover, the trial court analyzed the factors set

forth in Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 323-24 (1992),

and determined that Goli was an employee of Vinculum.7 Trial Court Opinion,

12/20/20, at 6-8. We discern no error or abuse of discretion in this regard.

See id. Consequently, Vinculum is not entitled to relief on this claim.

        In its fifth issue, Vinculum asserts that the trial court improperly

excluded evidence relating to profits beyond one-year post-breach, because

the trial court had improperly imposed an arbitrary, one-year limitation on

damages.     Brief for Appellant at 18.        Vinculum argues that the Consulting

Agreement includes no limitation on the measure of damages arising from a

breach. Id. at 20. Therefore, according to Vinculum, the trial court’s one-



____________________________________________


7   In applying Darden, a court looks to

        the hiring party’s right to control the manner and means by which
        the product is accomplished. Among the other factors relevant to
        this inquiry are the skill required; the source of the
        instrumentalities and tools; the location of the work; the duration
        of the relationship between the parties; whether the hiring party
        has the right to assign additional projects to the hired party; the
        extent of the hired party’s discretion over when and how long to
        work; the method of payment; the hired party’s role in hiring and
        paying assistants; whether the work is part of the regular business
        of the hiring party; whether the hiring party is in business; the
        provision of employee benefits; and the tax treatment of the hired
        party.

Darden, 503 U.S. at 323-24.


                                          - 13 -
J-A15035-21


year limitation is arbitrary and lacks any case law to support it. 8 Id. at 20-

21. Vinculum further argues that courts in other jurisdictions have allowed

for “head start” damages where a breaching party begins competing before

the non-compete period was over. Id. at 20 (citing Insureone Indep. Ins.

Agency, LLC. v. Hallberg, 976 N.E.2d 1014 (Ill. App. Ct. 2012).

       In response, Goli argues that “[t]he aim of the law in awarding

compensatory damages is to put the injured party in the position he would

have been in had there been full performance of the contract throughout the

period of its duration.”        Brief for Appellees at 58 (quoting Maxwell v.

Schaefer, 112 A.2d 69, 73 (Pa. 1955)).             Goli asserts that because the

noncompetition period was for one year from the termination of the Consulting

Agreement, Vinculum was entitled to be put in the position it would have been

in had Goli not obtained any PennDOT positions for a period of one year. Id.

Thus, any evidence relating to damages suffered beyond that one-year period

would be irrelevant, and the trial court did not err when it excluded that

evidence. Id. at 59.

       Goli also distinguished Hallberg, arguing that it is not a case applying

Pennsylvania law and is factually distinct.          Brief for Appellant at 60.



____________________________________________


8 Vinculum again refers to events that occurred at the hearing but fails to
provide corresponding citations to the record. Brief for Appellant at 19.
Vinculum also fails to cite any cases applying Pennsylvania law. Indeed, of
the three cases upon which Vinculum relies, two apply Arkansas law and the
third applies Illinois law. Id. at 18-21.

                                          - 14 -
J-A15035-21


Specifically, Goli points out that the Hallberg case involved the sale of an

established business, and a promise from the defendant-seller that it would

not open a competing business for a period of time. Id. In Hallberg, Goli

asserts, the plaintiff was harmed during the period of non-competition, as well

as after, because it was competing against a fully developed competitor

instead of a fledging start-up. Id. at 60. In the instant case, Goli argues that

Vinculum presented no evidence that it had contracted for a lessening of Goli’s

ability to compete, nor did it provide evidence that it would have been better

off had Goli begun competing a year after the termination.9 Id. at 61.

       The admission of evidence is within the sound discretion of the trial

court, and will not be reversed absent a showing that the trial court abused

that discretion. Schuenemann v. Dreemz, LLC., 34 A.3d 94, 100-01 (Pa.

Super. 2011).

       In its Opinion, the trial court explained its ruling, stating that the

restrictive covenant in the Consulting Agreement was for a period of one year,

“and therefore, Vinculum’s damages were limited to a period of one year.”

Trial Court Opinion, 12/22/20, at 9.               This Court is unable to find any

Pennsylvania case law supporting Vinculum’s argument that damages should

be awarded beyond the time period agreed to by the parties in the Consulting



____________________________________________


9 During trial, Vinculum admitted that Goli “was set up and soliciting business
through PennDOT before” it entered into the contract with Vinculum. N.T.,
7/6/20, at 54.

                                          - 15 -
J-A15035-21


Agreement. Thus, we discern no error or abuse of discretion by the trial court

in limiting Vinculum’s damages to the one-year period specified in the

Consulting Agreement. See Schuenemann, supra. Consequently, Vinculum

is due no relief on these grounds.

       In its sixth issue, Vinculum argues that the trial court erred by not

drawing an adverse inference from Goli’s admissions, at trial, that it had

copied    Vinculum’s     consulting     agreements   and   had   used   Vinculum’s

agreements to compete with Vinculum. Brief for Appellant at 21. An adverse

inference charge is a matter “within the trial court’s discretion[,] which this

Court will not overturn absent manifest abuse.”        Hawkey v. Peirsel, 869

A.2d 983, 986 (Pa. Super. 2005). Before we reach the merits of the issue,

however, we note that Vinculum has failed to provide any citation to the record

where it sought such an inference, or lodged an objection that one was not

drawn by the trial court.10

       Upon our review of the certified record, there is no evidence that

Vinculum had lodged an objection or requested an adverse inference

instruction. Because Vinculum failed to object or seek such an inference, it


____________________________________________


10 Vinculum’s failure to provide citation to the record could result in waiver of
this claim. See Pa.R.A.P. 2119(c) (providing that “[i]f reference is made to …
any other matter appearing in the record, the argument must set forth, in
immediate connection therewith, or in footnote thereto, a reference to the
place in the record where the matter referred to appears …”); J.J. DeLuca
Co. Inc. v. Toll Naval Assoc., 56 A.3d 402, 411 (Pa. Super. 2012) (finding
waiver where the appellant failed to provide citation to the record which would
support his claim); However, we decline to find waiver on this basis.

                                          - 16 -
J-A15035-21


cannot complain of the alleged error on appeal.          See Hinton v. Waste

Techniques Corp., 364 A.2d 724, 729 (Pa. Super. 1976) (concluding that

appellant was due no relief because it failed to seek specific instructions and

failed to bring other alleged errors to the trial court’s attention at the proper

time); see also State Farm Mut. Auto. Ins. Co. v. Dill, 108 A.3d 882, 885

(Pa. Super. 2015) (stating that “one must object to errors, improprieties, or

irregularities at the earliest possible stage of the adjudicatory process to afford

the jurist hearing the case the first occasion to remedy the wrong and possibly

avoid an unnecessary appeal to complain of the matter” and the failure to do

so results in waiver); Summers v. Summers, 35 A.3d 786, 790 (Pa. Super

2012) (finding waiver where party failed to object to admission of hearsay

statement). Thus, we find Vinculum is due no relief on this claim of error.

      In its final issue on appeal, Vinculum argues that the trial court erred as

a matter of law by denying its Motion to Strike Deposition Objections. Brief

for Appellant at 22. Vinculum argues that Goli went to great lengths to hide

relevant evidence concerning its violations of the Consulting Agreement, and

“that the deposition transcript of Mr. Goli contains close to one hundred

objections (and corresponding instructions not to answer questions) in

response to straigh[t]forward questions….” Brief for Appellant at 23.

      Vinculum does not identify the objections it now challenges, nor does it

engage in any discussion of any individual objections, beyond the boilerplate

statement that the questions asked were straightforward.           Id. at 22-23.


                                      - 17 -
J-A15035-21


Moreover, the transcript of Mr. Goli’s deposition, which was attached to the

Motion to Strike and appears to be the only version in certified record,11 is

illegible and provides no basis upon which this Court could find an abuse of

discretion by the trial court. Because Vinculum’s claim is not supported in the

record, we find this issue waived, and cannot grant relief on this claim.

Hackett v. Indian King Residents Assoc., 195 A.3d 248, 255 (Pa. Super.

2018) (finding issue waived where appellant failed to provide citations to the

record and support her argument with citation to relevant case law).

       We next address Goli’s cross-appeal.12 Goli first argues that the trial

court’s award of damages to Vinculum should be reversed, because the non-

competition agreement was not reasonably related to the protection of a

legitimate business interest, and the court should have found it unenforceable.

Brief for Appellee at 69. Specifically, Goli argues that to be enforceable, the

restrictive covenant must be “designed to protect the legitimate interest of

the employer.”      Id. (citing Trial Court Opinion, 12/22/20, at 11-12).   Goli

asserts that these interests have included “trade secrets, confidential

information, good will, and unique or extraordinary skills.” Id. (citing Hess

v. Gabbard & Co., 808 A.2d 912, 920 (Pa. 2002)). Goli argues that, unless



____________________________________________


11We note that the certified record in this case contains multiple parts and
thousands of pages.

12 Vinculum did not file a reply to Goli’s cross-appeal or otherwise address the
issues raised in Goli’s cross-appeal.

                                          - 18 -
J-A15035-21


a protectable interest is established, the non-competition agreement is

unenforceable. Brief for Appellee at 70-71 (citing Bayliss, 869 A.2d at 990).

According to Goli, there is no evidence demonstrating that Vinculum had any

“good will” or other business interest worthy of protections. Id. at 71.

      In its Opinion, the trial court found that “during [Goli’s] employ with

Vinculum, [Goli] worked extensively and closely with … PennDOT.             It is

reasonable that Vinculum would want to protect its ongoing business

relationship with its clients upon [Goli’s] future departure from Vinculum’s

employ.” Trial Court Opinion, 12/22/20, at 12. The trial court’s finding is

supported in the record.

      At trial, Kailash Kalantri (“Kalantri”), the Director of Vinculum’s Legal

Affairs, testified that without the non-competition clause, Vinculum could not

exist. N.T., 7/6/20, at 85. Kalantri explained that, without the non-compete

agreement, consultants would begin working at an agency through Vinculum,

develop a relationship with that agency, and then begin independently working

for the agency, cutting Vinculum out of the process. Id. at 66. Our Supreme

Court noted that covenants have developed into important business tools to

allow employers “to prevent their employees and agents from learning their

trade secrets, befriending their customers and then moving into competition

with them.”   Hess, 808 A.2d at 918.         Thus, the trial court’s findings are

supported in the record, and we discern no error or abuse of discretion in this

regard.


                                    - 19 -
J-A15035-21


      In its second issue, Goli argues that the trial court erred in determining

the amount of damages awarded to Vinculum. Brief for Appellee at 75. In

support of its claim, Goli argues that the trial court improperly found that

Vinculum would have obtained, and earned profits from, the two consultation

jobs that Goli had worked in violation of the restrictive covenant. Id. at 76.

Goli asserts that, because there were over 300 competing companies, there

is no way of knowing whether Vinculum would have been awarded the

positions. Id. Goli further posits that under Pennsylvania law, Vinculum was

required to prove that, although Goli was awarded two jobs (one which Mr.

Goli kept for himself and a second which was obtained by S.A., an

associate/employee of Goli), Vinculum “came in second” and would have been

awarded the contracts if Goli had not. Brief for Appellee at 77 (citing Scobell

Inc. v. Schade, 688 A.2d 715, 719 (Pa. Super. 1997)).            Goli does not

challenge the trial court’s calculation of profits that Goli earned from the two

PennDOT jobs in 2016.

           Our standard when we review claims involving damage
      awards is well settled.

            The determination of damages is a factual question to be
      determined by the fact-finder. The fact-finder must assess the
      testimony, by weighing the evidence and determining its
      credibility, and by accepting or rejecting the estimates of the
      damages given by the witnesses.

            Although the fact-finder may not render a verdict based on
      sheer conjecture or guesswork, it may use a measure of
      speculation in estimating damages. The fact-finder may make a
      just and reasonable estimate of the damage based on relevant


                                     - 20 -
J-A15035-21


      data, and in such circumstances may act on probable, inferential,
      as well as direct and positive proof.

Omicron Sys., Inc. v. Weiner, 860 A.2d 554, 564-65 (Pa. Super. 2004).

      As our Supreme Court has explained, damages in a case involving the

breach of a non-compete agreement “are difficult to calculate with absolute

precision[.]” Aiken Indus., Inc. v. Estate of Wilson, 383 A.2d 808, 812

(Pa. 1978) (plurality).   Although damages may not be based on a mere guess

or speculation, where the amount may be estimated from the evidence, “a

recovery will be sustained even though such amount cannot be determined

with entire accuracy.”    Id.

      In its Opinion, the trial court addressed this claim as follows:

      Contrary to what [counsel for Goli] seems to think, I think this
      contract is enforceable. I think as a result of the breach of the
      contract that [Vinculum] is entitled to get the amount they have
      received had Mr. Goli and [] S.A. [has] been for one year period
      through [Vinculum], and based on my calculations that amount …
      on [Vinculum’s] claim against [Goli], that amount comes to
      $32,145. I calculated that by using the number of hours that was
      established that Mr. Goli worked for PennDOT in the year after his
      contract was terminated and multiplied by $15 per hour. And I
      calculated that by also looking at the amount that the person
      identified as S.A. earned during that period … Mr. Goli indicated
      that was 38- to $3900. I assumed the larger of those two
      numbers.

Trial Court Opinion, 12/22/20, at 13 (citing N.T., 7/6/20, at 219-20).

      Thus, the trial court properly reviewed the profits earned by Goli during

the breach, and made a reasonable estimate of damages based on the

evidence.    See Trial Court Opinion, 12/22/20, at 13. Further, the verdict

bears “a reasonable resemblance to the damages proven[.]”                  See

                                     - 21 -
J-A15035-21


Witherspoon v. McDowell-Wright, 241 A.3d 1182, 1187 (Pa. Super. 2020)

(concluding that, “[i]f the verdict bears a reasonable resemblance to damages

proven, we will not upset it merely because we might have awarded different

damages.”). Accordingly, Goli is due no relief on its second claim.

      In its final issue on appeal, Goli argues that the trial court erred in

denying prejudgment interest on Goli’s successful counterclaim for unpaid

hourly fees. Brief for Appellee at 79. Goli asserts that the interest award in

this case was not subject to the trial court’s discretion, but was required. Id.

at 79-80. Goli argues that it should have been awarded interest because “the

sum due is sufficiently definite … if it is ascertainable from the terms of the

contract, as where the contract fixes a price per unit of performance,

even though the number of units performed must be proved and is

subject to dispute.” Id. at 80 (quoting Cresci Const. Servs., Inc. v. Martin,

64 A.3d 254, 260 (Pa. Super. 2013) (emphasis in original)). Goli argues that

the price per unit was identified in Exhibit A to the Consulting Agreement as

$135/hour. Id. at 81. Goli also asserts that it proved the number units or

hours that were set forth on the written invoices and time sheets. Id.

      Our review of a trial court’s decision whether to award prejudgment

interest is for an abuse of discretion. Cresci Const. Servs, 64 A.3d at 258.

“[P]rejudgment interest is a matter of right where the amount is ascertainable

from the contract.    Where the amount due and owing is not sufficiently

definite, prejudgment interest is awardable at the discretion of the trial court.”


                                     - 22 -
J-A15035-21


Ely v. Susquehanna Aquacultures, Inc., 130 A.3d 6, 15 (Pa. Super. 2015)

(citations omitted).

      In its Opinion, the trial court addressed this claim as follows:

      This [c]ourt did not err in denying Goli Technologies’ post-trial
      request for pre-judgment interest on the net verdict. “Comment
      c to Restatement (Second) of Contracts § 354 underscores that
      prejudgment interest is awarded as a matter of right only on
      breach-of-contract damages ascertainable from the terms of the
      contract…. In all other circumstances, prejudgment interest is
      awarded at the court’s discretion.” [Cresci Const. Servs., 64
      A.3d at 260]. Given that a calculation of damages was not readily
      ascertainable from the terms of the contract, this [c]ourt found
      that an award of prejudgment interest was not appropriate.

Trial Court Opinion, 12/22/20, at 13-14 (emphasis added).

      After review of the record, we agree. Pursuant to Cresci Const. Servs.,

“as prerequisites to running of prejudgment interest, the debt must have been

liquidated with some degree of certainty and the duty to pay it must have

become fixed.” Cresci Const. Servs., 64 A.3d at 262 (emphasis added).

In this case, Exhibit A to the Consulting Agreement fixed the price per unit, or

hour in this case, at $135/hour, and Goli presented testimony and

documentation regarding the numbers of hours worked by its two consultants.

However, the Consulting Agreement expressly states, “[Goli] further agrees

and authorizes Vinculum to withhold payment up to the damages incurred in

case of any violation by [Goli] or [Mr. Goli].”         Consulting Agreement,

12/16/14, at ¶ 10.     Consequently, Vinculum was authorized to withhold

payment up to the amount of damages incurred—an amount not readily

ascertainable until the trial court calculated the exact damages suffered by

                                     - 23 -
J-A15035-21


Vinculum as a result of Goli’s breach of the Consulting Agreement. As such,

Vinculum’s duty to pay was not fixed until that time.

      Given that the amount due to Goli was not ascertainable from the terms

of the Consulting Agreement, the trial court properly exercised its discretion

in deciding not to award prejudgment interest. Accordingly, Goli is due no

relief on those grounds.

      Judgment affirmed.

      Judge Stabile joins the memorandum.

      Judge Bowes files a dissenting memorandum.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2021




                                    - 24 -